           Case 5:18-cv-02134-BLF Document 32 Filed 02/20/20 Page 1 of 4




 1 Scott L. Hengesbach(~SBN 146731)
     shengesbach(a~murchisonlaw.com
 2 Matthew R. FoIlett(SBN 325481)
     mfollett murchisonlaw.com
 3 MURCH~ON & GUMMING, LLP
   801 South Grand Avenue, Ninth Floor
 4 Los Angeles, California 90017-4613
   Telephone:(213)623-7400
 5 Facsimile:(213)623-6336
 6 Attorneys for Defendant, GARDEN OF
   LIFE, LLC
 7
 S                            UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
11 ~ JANICE MANN,                             CASE NO. 18-cv-02134-BLF
12               Plaintiff,                   NOTICE OF APPEARANCE
13         vs.                                Trial Date:      July 18, 2022
14 GARDEN OF LIFE, LLC; GARDEN                Crtrm: San Jose, Crtrm 3
   OF LIFE,INC., SCIENCE &                    Judge: Hon. Beth Labson Freeman
15 INTERNATIONAL GARDEN OF
   LIFE LLC; ATRIUM
16 INNOVATIONS,INC. and DOES 1
   through 50, inclusive,
17
                Defendants.
18
19
20         TO THE COURT,ALL PARTIES AND THEIR RESPECTIVE
21 COIJIeTSEL OF ~COIZI2:
22         NOTICE IS GIVEN that Matthew R. Follett of Murchison &Cumming,LLP,
23~~' 801 South Grand Avenue,9th Floor, Los Angeles, CA 90017; EMail:
24 mfollett@murchisonlaw.com, hereby appears in the above-captioned matter as
25 counsel for Defendant, GARDEN OF LIFE, LLC.
26        Please add Matthew R. Follett, Esq. of Murchison &Cumming to your
27 respective service lists.
28

                                                                  Case No. 18-cv-02134-BLF
                                    NOTICE OF APPEARANCE
        Case 5:18-cv-02134-BLF Document 32 Filed 02/20/20 Page 2 of 4




 1      Scott L. Hengesbach also remains as counsel for Defendant, GARDEN OF
 2 LIFE, LLC.
 3 DATED: February 20, 2020         MURCHISON & GUMMING, LLP
 4
 5                                  BY~         /s/Matthew R. Follett
 6                                        Scott L. Hengesbach
                                          Attorneys for Defendant, GARDEN OF
 7                                        LIFE, LLC
 '~ ~
]
~
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26'
2~!
►
~ :

                                         2                     Case No. 18-cv-02134-BLF
                               NOTICE OF APPEARANCE
           Case 5:18-cv-02134-BLF Document 32 Filed 02/20/20 Page 3 of 4




                                        PROOF OF SERVICE

 2                          Wild Rose Herbal Detox adv. Mann, Janice
                                        18-cv-02134-BLF
 3
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 4
         At the time of service, I was over 18 years of age and not a party to this action.
 5 am employed in the County of Los Angeles, State of California. My business address is
   801 South Grand Avenue, Ninth Floor, Los Angeles, CA 90017-4613.
 6
         On February 20, 2020, I served true copies of the following documents) described
 7 as NOTICE OF APPEARANCE on the interested parties in this action as follows:.

 8                                SEE ATTACHED SERVICE LIST

 9 BY E-MAIL OR ELECTRONIC TRANSMISSION: Pursuant to the E-Filing System of the
   United States District Court, Northern District of California, to the parties at the e-mail
10 addresses on the Court's website.

11           declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
12
            Executed on February 20, 2020, at Los Angeles, California.
13
14

15                                                 Amy Spada
16

17
18

19

20

21

22

23

24

25

26
27
28
         Case 5:18-cv-02134-BLF Document 32 Filed 02/20/20 Page 4 of 4




 1                                   SERVICE LIST
                        Wild Rose Herbal Detox adv. Mann, Janice
 2                                  18-cv-02134-BLF

 3 Sandra Ribera Speed, Esq.                Attorneys for Plaintiff Janice Mann
    Ribera Law Firm
 4 157 West Portal Avenue, Ste. 2
    San Francisco, CA 94127
 5 Telephone: 415-576-1600
    Facsimile: 415-842-0321
 6
    Jennifer Fiore                          Attorneys for Plaintiff Janice Mann
 7 Sophia Achermann
    Fiore Acherman, ALC
 8 -340 Pine Street
    Suite 503
 9 San Francisco, CA 94104
    Telephone: 415-550-0650
10 Facsimile: 415-550-0650
11
12
13
14
15
16
17
18
19
20
2°i
22
23
24
25
26
27
28
